   1   RICHARD H. GOLUBOW – State Bar No. 160434
       rgolubow@wcghlaw.com
   2
       WINTHROP COUCHOT
   3   GOLUBOW HOLLANDER, LLP
       1301 Dove Street, Suite 500
   4   Newport Beach, CA 92660
       Telephone: (949) 720-4100
   5   Facsimile: (949) 720-4111
   6
       Attorneys for Hoffman Southwest Corp.
   7   dba Professional Pipe Services

   8
   9                              UNITED STATES BANKRUPTCY COURT

  10                              NORTHERN DISTRICT OF CALIFORNIA

  11                                     SAN FRANCISCO DIVISION

  12
                                                        Case No. 19-30088
       In re:
  13
                                                        Chapter 11 Proceeding
       PG&E CORPORATION,
  14                                                    NOTICE OF APPEARANCE AND
                        Debtor.
                                                        REQUEST FOR SPECIAL NOTICE
  15
  16
                PLEASE TAKE NOTICE that Hoffman Southwest Corp. dba Professional Pipe Services
  17
       (“Hoffman Southwest”), as a creditor and party-in-interest in the above captioned case, hereby
  18
       appears by its counsel, Winthrop Couchot Golubow Hollander, LLP, and pursuant to Rules 2002
  19
       and 9010(b) of the Federal Rules of Bankruptcy Procedure, and 11 U.S.C. Sections 102(1), 342,
  20
       and 1109(b), requests that all notices given or required and all papers served in this case be
  21
       delivered to and served upon the attorney identified below at the following address:
  22
  23
  24

  25
  26
  27
  28

  29
Case: 19-30088      Doc# 153      Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 1 of 6
                                             MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc
  30
   1                                      Richard H. Golubow, Esq.
                                         WINTHROP COUCHOT
   2                                   GOLUBOW HOLLANDER, LLP
   3                                     1301 Dove Street, Suite 500
                                         Newport Beach, CA 92660
   4                                     Telephone: (949) 720-4100
                                          Facsimile: (949) 720-4111
   5                                      rgolubow@wcghlaw.com
   6
   7          PLEASE TAKE FURTHER NOTICE that neither this notice of appearance, nor any
   8   former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction, nor
   9   shall it waive: (1) Hoffman Southwest’s right to have final orders in non-core and core matters in
  10   which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo
  11   review by a District Court judge, (2) Hoffman Southwest’s right to trial by jury in any proceeding
  12   so triable in this case or any case, controversy, or proceeding related to this case, (3) Hoffman
  13   Southwest’s right to have the District Court withdraw the reference in any matter subject to
  14   mandatory or discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including
  15   defenses to jurisdiction, setoffs or recoupments to which Hoffman Southwest may be entitled
  16   under agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and
  17   recoupments Hoffman Southwest expressly reserves.
  18          PLEASE TAKE FURTHER NOTICE that the foregoing request includes that the above
  19   referenced attorney be added to the master mailing list and the NEF electronic notice list for the
  20   above-referenced case.
  21   DATED: January 30, 2019                       WINTHROP COUCHOT
  22                                                 GOLUBOW HOLLANDER, LLP

  23                                                 By: /s/ Richard H. Golubow
                                                            Richard H. Golubow
  24                                                 Attorneys for Hoffman Southwest Corp.
                                                     dba Professional Pipeline Services
  25

  26
  27
  28

  29
                                                         -2-
  30 19-30088
Case:              Doc# 153      Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 2 of 6
                                            MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc

  31
   1
                                     PROOF OF SERVICE OF DOCUMENT
   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
       address is: 1301 Dove Street, Suite 500, Newport Beach, CA 92660.
   3
       A true and correct copy of the foregoing document entitled: NOTICE OF APPEARANCE AND
   4   REQUEST FOR SPECIAL NOTICE will be served or was served (a) on the judge in chambers in the
       form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
   5
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   6   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
       via NEF and hyperlink to the document. On January 30, 2019, I checked the CM/ECF docket for this
   7   bankruptcy case or adversary proceeding and determined that the following persons are on the
       Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
   8       Service information continued on attached page
   9   2. SERVED BY UNITED STATES MAIL: On January 30, 2019, I served the following persons
       and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
  10   true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
       and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
  11   be completed no later than 24 hours after the document is filed.
  12       Service information continued on attached page
       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
  13   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
       F.R.Civ.P. 5 and/or controlling LBR, on ___________. I served the following persons and/or entities
  14
       by personal delivery, overnight mail service, or (for those who consented in writing to such service
  15   method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
       declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
  16   hours after the document is filed.
           Service information continued on attached page
  17
       I declare under penalty of perjury under the laws of the United States that the foregoing is true and
  18   correct.

  19   January 30, 2019       Jeannie Martinez                                /s/ Jeannie Martinez
  20    Date                     Printed Name                                 Signature

  21
  22
  23
  24
  25

  26
  27
  28

  29
                                                             -3-
  30 19-30088
Case:               Doc# 153       Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 3 of 6
                                              MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc

  31
   1
            NEF SERVICE LIST
   2
   3    •   Peter J. Benvenutti pbenvenutti@kellerbenvenutti.com
        •   Shawn M. Christianson schristianson@buchalter.com
   4    •   Jonathan R. Doolittle jdoolittle@reedsmith.com, bgonshorowski@reedsmith.com
        •   David V. Duperrault dvd@svlg.com, edn@svlg.com
   5    •   Joseph A. Eisenberg jae@jmbm.com, bt@jmbm.com
        •   Sally J. Elkington sally@elkshep.com, ecf@elkshep.com
   6
        •   G. Larry Engel larry@engeladvice.com
   7    •   Michael P. Esser michael.esser@kirkland.com, michael-esser-3293@ecf.pacerpro.com.
        •   James J. Ficenec jficenec@archernorris.com, ybullock@archernorris.com
   8    •   John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
        •   Stephen D. Finestone sfinestone@fhlawllp.com
   9    •   Barry S. Glaser bglaser@swesq.com
        •   Mark A. Gorton mgorton@boutininc.com, cdomingo@boutininc.com
  10
        •   Debra I. Grassgreen dgrassgreen@pszjlaw.com, hphan@pszjlaw.com
  11    •   Robert G. Harris rob@bindermalter.com
        •   Jennifer C. Hayes jhayes@fhlawllp.com
  12    •   Roberto J. Kampfner rkampfner@whitecase.com, mco@whitecase.com
        •   Robert B. Kaplan rbk@jmbm.com
  13    •   Tobias S. Keller tkeller@kellerbenvenutti.com, pbenvenutti@kellerbenvenutti.com
  14    •   Lynette C. Kelly lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
        •   Samuel M. Kidder skidder@ktbslaw.com
  15    •   Jane Kim jkim@kellerbenvenutti.com
        •   Thomas F. Koegel tkoegel@crowell.com
  16    •   Andy S. Kong kong.andy@arentfox.com
        •   Jeffrey C. Krause jkrause@gibsondunn.com, psantos@gibsondunn.com
  17
        •   Richard A. Lapping rich@trodellalapping.com
  18    •   Matthew A. Lesnick matt@lesnicklaw.com, mlesnick@mac.com
        •   John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
  19    •   Kerri Lyman klyman@irell.com, lgauthier@irell.com
        •   John H. MacConaghy macclaw@macbarlaw.com,
  20        smansour@macbarlaw.com;kmuller@macbarlaw.com
        •   Iain A. Macdonald iain@macfern.com, ecf@macfern.com
  21
        •   Thomas C. Mitchell tcmitchell@orrick.com
  22    •   Courtney L. Morgan morgan.courtney@pbgc.gov
        •   David L. Neale dln@lnbrb.com
  23    •   David Neier dneier@winston.com
        •   Gregory C. Nuti gnuti@nutihart.com, nwhite@nutihart.com
  24    •   Abigail O'Brient aobrient@mintz.com, docketing@mintz.com
        •   Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
  25
        •   Valerie Bantner Peo vbantnerpeo@buchalter.com
  26    •   Danielle A. Pham danielle.pham@usdoj.gov
        •   Thomas R. Phinney tom@parkinsonphinney.com
  27    •   R. Alexander Pilmer alexander.pilmer@kirkland.com, keith.catuara@kirkland.com
        •   M. Ryan Pinkston rpinkston@seyfarth.com, jwoods@seyfarth.com
  28    •   Douglas B. Provencher dbp@provlaw.com
        •   Lary Alan Rappaport lrappaport@proskauer.com, PHays@proskauer.com
  29
                                                 -4-
  30 19-30088
Case:           Doc# 153    Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 4 of 6
                                       MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc

  31
   1       •     Justin E. Rawlins jrawlins@winston.com
           •     Emily P. Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   2       •     Gregory A. Rougeau grougeau@brlawsf.com
   3       •     David B. Shemano dshemano@pwkllp.com
           •     James A. Shepherd jim@elkshep.com, ecf@elkshep.com
   4       •     Michael St. James ecf@stjames-law.com
           •     David M. Stern dstern@ktbslaw.com
   5       •     Meagan S. Tom Meagan.tom@lockelord.com, autodocket@lockelord.com
           •     Edward Tredinnick etredinnick@grmslaw.com
   6
           •     Marta Villacorta marta.villacorta@usdoj.gov
   7       •     John A. Vos InvalidEMailECFonly@gmail.com, PrivateECFNotice@gmail.com
           •     Genevieve G. Weiner gweiner@gibsondunn.com
   8       •     Kimberly S. Winick kwinick@clarktrev.com, knielsen@clarktrev.com
           •     Christopher Kwan Shek Wong christopher.wong@arentfox.com
   9       •     Kirsten A. Worley kw@wlawcorp.com, admin@wlawcorp.com
  10   NEF MAILING LIST

  11    Max Africk                                  Arocles Aguilar                          Monique D. Almy
        Weil, Gotshal & Manges LLP                  California Public Utilities Commission   Crowell and Moring LLP
        767 Fifth Avenue                            505 Van Ness Ave.                        1001 Pennsylvania Ave., N.W.
  12    New York, NY 10153                          San Francisco, CA 94102                  Washington, DC 20004

  13

  14    Joshua B. Bevitz                            Todd Blischke                            Kevin Bostel
        Newmeyer & Dillion LLP                      Williams Kastner                         Weil, Gotshal & Manges LLP
        1333 N. California Blvd. #600               601 Union St., #4100                     767 Fifth Avenue
  15    Walnut Creek, CA 94596                      Seattle, WA 98101                        New York, NY 10153

  16
  17    Matthew C. Brown                            W. Steven Bryant                         Debra Felder
        White & Case LLP                            Locke Lord LLP                           Orrick, Herrington & Sutcliffe LLP
        Southeast Financial Center                  600 Congress Street, Suite 2200          1152 15th St., NW
  18    200 South Biscayne Boulevard, Suite 4900    Austin, TX 78701                         Washington, DC 20005
        Miami, FL 33131-2352
  19

  20    Leslie A. Freiman, Esq.                     Andriana Georgallas                      Leah S. Goldberg
        c/o EDP Renewables North America LLC        Weil, Gotshal & Manges LLP               General Counsel
        808 Travis, #700                            767 Fifth Avenue                         1111 Broadway, 3rd Flr.
  21    Houston, TX 77002                           New York, NY 10153                       Oakland, CA 94607

  22
  23    Matthew Goren                               Timothy Graulich                         David A. Herman
        Weil, Gotshal & Manges LLP                  Davis Polk and Wardwell LLP              Cravath, Swaine & Moore LLP
        767 Fifth Avenue                            450 Lexington Ave.                       85 Eighth Avenue
  24    New York, NY 10153                          New York, NY 10017                       New York, NY 10019

  25

  26    Stephen E. Hessler, P.C.                    Monique B. Howery                        J. Eric Ivester
        Kirkland and Ellis LLP                      Reed Smith LLP                           Skadden, Arps, Slate, Meagher &
        601 Lexington Ave.                          10 S. Wacker Dr., 40th Flr.              Flom LLP
  27    New York, NY 10022                          Chicago, IL 60606                        Four Times Square
                                                                                             New York, NY 10036-6522
  28

  29
                                                                     -5-
  30 19-30088
Case:                   Doc# 153          Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 5 of 6
                                                     MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc

  31
   1   Stephen Karotkin                               Marc Kieselstein
       Weil, Gotshal & Manges LLP                     Kirkland and Ellis LLP                     Bradley C. Knapp
       767 Fifth Avenue                               300 North LaSalle                          Locke Lord LLP
   2   New York, NY 10153                             Chicago, IL 60654                          601 Poydras Street, Suite 2660
                                                                                                 New Orleans, LA 70130
   3
   4   Kevin Kramer                                   Thomas E. Lauria                           Jessica Liou
       Weil, Gotshal & Manges LLP                     White & Case LLP                           Weil, Gotshal & Manges LLP
       767 Fifth Avenue                               Southeast Financial Center                 767 Fifth Avenue
   5   New York, NY 10153                             200 South Biscayne Boulevard, Suite 4900   New York, NY 10153
                                                      Miami, FL 33131-2352
   6
   7   Lorraine McGowen                               Alan A. Moskowitz                          Omid H. Nasab
       Orrick, Herrington & Sutcliffe LLP             Gibson, Dunn and Crutcher LLP              Cravath, Swaine & Moore LLP
       51 West 52nd St.                               200 Park Ave.                              85 Eighth Avenue
   8   New York, NY 10019                             New York, NY 10166-0193                    New York, NY 10019

   9
  10   John Nolan                                     Kevin J. Orsini                            Owen Clements, Esq
       Weil, Gotshal & Manges LLP                     Cravath, Swaine & Moore LLP                San Francisco City Attorney's Office
       767 Fifth Avenue                               85 Eighth Avenue                           1390 Market St., 7th Flr.
  11   New York, NY 10153                             New York, NY 10019                         San Francisco, CA 94102

  12
  13   Prime Clerk LLC                                Michael A. Rosenthal                       San Diego Gas and Electric Co.
       830 Third Avenue                               Gibson, Dunn and Crutcher LLP
       3rd Floor                                      200 Park Ave.
  14   New York, NY 10017                             New York, NY 10166-0193

  15
  16   David Schiff                                   Ray C. Schrock                             J. Christopher Shore
       Davis Polk and Wardwell LLP                    Weil, Gotshal & Manges LLP                 White & Case LLP
       450 Lexington Ave.                             767 Fifth Avenue                           1221 Avenue of the Americas
  17   New York, NY 10017                             New York, NY 10153                         New York, NY 10020-1095

  18
  19   Michael H Strub                                Theodore Tsekerides                        Southern California Gas Company
       Irell and Manella LLP                          Weil, Gotshal & Manges LLP
       840 Newport Center Dr., #400                   767 Fifth Avenue
  20   Newport Beach, CA 92660-6324                   New York, NY 10153

  21
  22   Eli J. Vonnegut                                Andrew Yaphe                               Michael A. Yuffee
       Davis Polk and Wardwell LLP                    Davis Polk & Wardwell LLP                  Winston and Strawn LLP
       450 Lexington Ave.                             1600 El Camino Real                        1700 K St., N.W.
  23   New York, NY 10017                             Menlo Park, CA 94025                       Washington, DC 20006-3817

  24
  25   Paul H. Zumbro
       Cravath, Swaine & Moore LLP
       85 Eighth Avenue
  26   New York, NY 10019

  27
  28

  29
                                                                      -6-
  30 19-30088
Case:                  Doc# 153             Filed: 01/30/19 Entered: 01/30/19 18:02:58 Page 6 of 6
                                                       MAINDOCS-#237879-v1-Hoffman_Southwest_Ntc_of_Appearance.doc

  31
